UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4543


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE BAUM, a/k/a Dog Pound,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Louise W.
Flanagan, District Judge. (2:13-cr-00002-FL-1)


Submitted:   April 23, 2015                   Decided:   May 27, 2015


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis A. Thompson, III, BANZET, THOMPSON & STYERS, PLLC,
Warrenton, North Carolina, for Appellant.    Jennifer P. May-
Parker,   Assistant  United States Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maurice      Baum   pled     guilty         pursuant      to     a     written     plea

agreement to one count of conspiracy to distribute and possess

with intent to distribute 280 grams or more of cocaine base and

5 kilograms or more of cocaine, in violation of                            21 U.S.C. § 846

(2012)    (Count    1),   and     to   one       count    of   money       laundering,     in

violation of 18 U.S.C. § 1956(a)(1)(B)(i) (2012) (Count 2).                               The

district court imposed a below-Guidelines sentence of 273 months

on Count 1 and a concurrent, within-Guidelines sentence of 240

months on Count 2.         In accordance with Anders v. California, 386
U.S. 738 (1967), Baum’s counsel has filed a brief certifying

that there are no meritorious issues for appeal, but citing the

validity of Baum’s guilty plea and the reasonableness of his

sentence.     Although notified of his right to do so, Baum has not

filed a pro se supplemental brief.                 We affirm.

      To assure that a defendant’s plea is knowing and voluntary,

Fed. R. Crim. P. 11 requires a district court to “inform the

defendant of, and determine that he understands, the nature of

the   charge(s)     to    which    the   plea        is    offered,         any    mandatory

minimum     penalty,      the    maximum         possible      penalty       and     various

rights.”     United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).     Where, as here, a defendant did not move to withdraw his

guilty plea, we review the plea hearing for plain error.                               United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                            A defendant

                                             2
can only satisfy the plain error standard if he shows that, but

for   an    error     by       the   district     court    during      the    Rule   11

proceeding, there is a reasonable probability that he would not

have entered his plea.               United States v. Massenburg, 564 F.3d
337, 343 (4th Cir. 2009).              Our review of the record reveals that

the   district      court       substantially     complied      with    Rule    11   by

ensuring that Baum was competent to plead guilty and that his

guilty     plea     was       knowing,   voluntary,       and   supported       by   an

independent basis in fact.

      Our review of Baum’s sentence is for reasonableness, under

an abuse of discretion standard. *                 Gall v. United States, 552
U.S. 38, 46 (2007).             We first review for significant procedural

error, and if the sentence is free from such error, we then

consider substantive reasonableness.                  Id. at 51.             Procedural

error includes improperly calculating the Sentencing Guidelines

range, treating the Guidelines as mandatory, failing to consider

the   18    U.S.C.        §    3553(a)   (2012)     factors,     and     failing     to

adequately    explain         the    selected   sentence.       Id.      Substantive

reasonableness is determined by considering the totality of the

circumstances, and if the sentence imposed falls within or below


      *
       Because we decline to enforce appeal waivers sua sponte,
our Anders review of Baum’s sentence is unaffected by the waiver
provision in his plea agreement.         See United States v.
Poindexter, 492 F.3d 263, 271 (4th Cir. 2007).



                                           3
the properly-calculated Guidelines range, this court applies a

presumption of reasonableness.                 United States v. Susi, 674 F.3d
278, 289 (4th Cir. 2012).             Our review of the record reveals

neither    a     procedural    error           nor     anything     overcoming      the

applicable presumption of reasonableness.

      In   accordance   with    Anders,          we    have    reviewed   the    entire

record and have found no meritorious issues for appeal.                              We

therefore affirm Baum’s conviction and sentence.                           This court

requires that counsel inform Baum, in writing, of the right to

petition   the    Supreme   Court     of       the    United    States    for   further

review.    If Baum requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move     in    this     court        for        leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Baum.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the material before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                           4